Citation Nr: 0605476	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus.  



REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which granted entitlement to 
service connection for diabetes mellitus and assigned a 40 
percent rating, effective October 16, 1993.  The veteran 
perfected an appeal of the assigned rating.  

In February 2005, the Board remanded the veteran's claim for 
further development.  The requested development was 
completed.  In an October 2005 Supplemental Statement of the 
Case, the Appeals Management Center (AMC) denied the 
veteran's claim for an increased rating.  The case has now 
been returned to the Board for disposition.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The veteran's diabetes mellitus requires treatment by 
insulin and a restricted diet.

3. The veteran does not have episodes for ketoacidosis or 
hypoglycemic reactions, considerable loss of weight and 
strength with mild complications such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances.  

4.  The veteran does not have episodes of ketoacidosis or 
hypoglycemic reactions requiring at least one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (1993, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The veteran first raised his claim of entitlement to an 
increased rating by his October 2002 Notice of Disagreement, 
which was clearly after the appealed rating decision.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a Statement of the Case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.

Here, in a September 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any further 
evidence that pertains to the claim.  A February 2005 VCAA 
letter requested information pertaining to his appeal for an 
increased rating for diabetes.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a June 2003 
Statement of the Case (SOC), and May 2004 and October 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, to include the criteria for establishing a 
higher evaluation for diabetes under both rating criteria, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and hearing testimony.  In 
this regard, the treatment records provide sufficient detail 
for adequately evaluating the veteran's diabetes.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran has appealed the disability rating initially 
assigned to his diabetes mellitus with the grant of service 
connection effective in October 1993.  Because he has 
appealed the initial rating, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

Effective June 6, 1996, VA revised the criteria for 
evaluating disorders of the endocrine system, including 
diabetes mellitus.  See 61 Fed. Reg. 20440 (1996). VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be 
no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

The veteran's diabetes mellitus is currently evaluated as 40 
percent disabling pursuant to Diagnostic Code 7913.  Under 
the criteria in effect prior to June 6, 1996, a 40 percent 
evaluation was warranted where the diabetes mellitus was 
moderately severe, requiring large insulin dosage, restricted 
diet, and careful regulation of activities, i.e., avoidance 
of strenuous occupational and recreational activities.  A 60 
percent rating was warranted for severe diabetes, with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
maximum 100 percent rating for pronounced, uncontrolled 
diabetes mellitus, required that the disease be manifested by 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  In addition, a note following the rating 
criteria indicated that definitely established complications 
were to be separately rated under the applicable diagnostic 
codes.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

Under the revised criteria, a 40 percent evaluation for 
diabetes mellitus requires treatment with insulin, restricted 
diet, and regulation of activities. A 60 percent evaluation 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119 (2005)

In addition, a note following the revised rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions and 
hearing testimony; service medical records; VA medical 
records; VA examination report; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In July 1988, five years prior to the effective date of 
service connection for diabetes mellitus, he was hospitalized 
and diagnosed with severe diabetic ketoacidosis with marked 
dehydration.  He was advised to follow an 1800 calorie 
American Diabetes Association diet.

The veteran's Parkland Medical Center treatment notes from 
September 1991 to June 1993 indicate that in May 1992 the 
veteran reported a history of diabetes mellitus diagnosed in 
1988.  The veteran was admitted to the hospital for a 
possible right pyelonephritis and bladder infection.  The 
physician noted that the veteran's sugars were well 
controlled throughout the hospitalization and he was never 
ketotic.  Entries from January 1991 through February 1993 
revealed that he veteran's sugars were well controlled.  

The veteran presented for a VA examination in December 1993 
for a separate service connection claim.  He reported that he 
was diagnosed with diabetes mellitus and used insulin to 
control it.  The veteran's weight was noted to be 220 pounds.  
The examiner diagnosed the veteran's symptoms as insulin 
controlled diabetes mellitus.  


The veteran's VA outpatient treatment records from March 2000 
to August 2005 are associated with his claims file.  During 
this time period the veteran's weight remained stable, 
fluctuating from 209 pounds to 219 pounds, with a weight of 
216 pounds in March 2000, 209 pounds in January 2002, and 219 
pounds in May 2005.  Even at the lowest weight of 209 pounds, 
weight reduction was recommended.  

In May 2000 the veteran reported that he performed home blood 
glucose monitoring and stated that his fasting blood sugars 
run 115-120 per day.  He reported that he was hospitalized 
once for diabetic ketoacidosis.  When the veteran reported 
for a follow up in June 2001, it was noted that the veteran 
should reduce his beer consumption and partake in a low fat 
diet.  

In September 2001, the veteran reported that he walked as 
much as he could.  In January 2002 the veteran's diabetic 
symptoms were noted to be stable.  In May 2002 the veteran 
reported that he was taking 60 units of insulin every day.  
His diabetes was noted to be stable.  In November 2002, May 
2003, October 2003, and May 2004, the veteran reported that 
he was taking 60 units of insulin every day.  He reported he 
carried a sugar source and had occasional low blood sugar.  
He indicated that he walked as much as he could, 
approximating about five miles per day.  Diabetic foot 
examination in May 2004 the veteran was normal.  In May and 
November 2004 the veteran's diabetic symptoms were noted to 
be stable.  A May 2005 report provided similar information, 
and noted a diagnosis of diabetes Type II without 
complications.  Current VA treatment records do note that the 
veteran takes Metformin and was advised to carry sugar 
tablets.   

The veteran did not respond to the February 2005 VCAA letter 
requesting additional information to include dates of 
treatment since October 1992.

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 40 percent for diabetes mellitus under either the former 
or the revised criteria.

The veteran's symptoms of diabetes have consistently been 
described by treating clinicians and examiners as "stable."  
The evidence has never shown the need for careful regulation 
of activities.  The evidence does show that the veteran has 
only been hospitalized one time for severe ketoacidosis, 
which was in July 1988, well before his claim.  In this 
regard, a single period of hospitalization 5 years prior to 
the claim is insufficient to warrant a 60 percent rating 
under either the old or the revised criteria.  

Moreover, the veteran's diabetes is not manifested with 
considerable loss of weight or strength or with any 
complications.  As noted above, the veteran's weight 
fluctuated between 209 and 219 pounds during the course of 
this claim.  It was noted that he had reduced his beer 
intake, but was still encouraged to lose 10 pounds.  No 
complications have been identified in the records.  
Therefore, the Board finds that a higher rating under the 
former criteria for evaluating diabetes is not warranted.  

The Board notes that evaluating this condition under the 
revised criteria leads to the same result.  While the veteran 
is required to carry sugar tablets to ward of hypoglycemia, 
there is no evidence of ketoacidosis or hypoglycemic 
reactions requiring one or two hospital visits per year or 
twice a month visits to a diabetic care provider; nor does 
the veteran have diabetic complications that would not be 
compensable if separately evaluated.  Moreover, the veteran 
walks up to five miles a day at times.  

In light of the above, the Board finds that the veteran's 
symptomatology, upon consideration of the revised criteria, 
is adequately compensated by the 40 percent evaluation 
presently assigned.  As such, a higher rating under the 
revised criteria is not warranted.

The Board also finds that there is no showing that the 
veteran's diabetes mellitus 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  As noted above, he has only been hospitalized 
once for his diabetes, prior to the date of claim, and also 
can walk up to five miles.  Further, he is currently employed 
as a custodian, and no lost time from work is indicated.  
Hence, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for an increased rating for the 
veteran's service-connected diabetes mellitus must be denied 
for the entire period represented by this appeal.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


